Electronically Filed
                                                         Supreme Court
                                                         SCWC-13-0000118
                                                         19-JUN-2015
                                                         08:03 AM
                          SCWC-13-0000118


           IN THE SUPREME COURT OF THE STATE OF HAWAI'I


         STATE OF HAWAI'I, Respondent/Plaintiff-Appellee,


                                 vs.


       WILLIAM E. BARRIOS, Petitioner/Defendant-Appellant.



         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS

             (CAAP-13-0000118; CR. NO. 10-1-0589(1))


       ORDER ACCEPTING APPLICATION FOR WRIT OF CERTIORARI

 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)


          Petitioner/Defendant-Appellant William E. Barrios’s

application for writ of certiorari filed on May 7, 2015, is

hereby accepted and will be scheduled for oral argument.       The

parties will be notified by the appellate clerk regarding

scheduling.

          DATED:   Honolulu, Hawai'i, June 19, 2015.

Benjamin E. Lowenthal
for petitioner	                 /s/ Mark E. Recktenwald


                                /s/ Paula A. Nakayama


                                /s/ Sabrina S. McKenna


                                /s/ Richard W. Pollack


                                /s/ Michael D. Wilson